ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 21, 23-28, 30-35, 37-41 have been allowed.
	Claims 1-20, 22, 29 and 36 have been cancelled.
	Claims 41 have been newly added.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 8-10) of 05/31/2022, amended claims filled on 05/31/2022, Terminal Disclaimer-Electronic-Approved on 05/31/2022 and closet prior art of record Grimm (US20160133131A1).
Grimm discloses data over roadway liability by multiple vehicles with participatory sensor systems. The data are collected over the roadway liability from the vehicles with participatory sensor systems on a server computer which has a processor and a memory. The data are analyzed over the roadway liability by the server computer to determine consensus estimates of the roadway liability.
In regards to claim 21, Grimm either individually or in combination with other prior art fails to teach or render obvious generate one or more training sets for neural networks based on the combined data, communicate the one or more training sets from the autonomous vehicle to an external server for training of neural networks, receive information from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more other autonomous vehicles, and Attorney Docket No.: P115871-C1-2- Application Filed: July 22, 2019 Application No.: 16/518,828perform a diagnosis related to parts or services for the autonomous vehicle based at least in part on the received information from the external source.
In regards to claim 28, Grimm either individually or in combination with other prior art fails to teach or render obvious generating one or more training sets for neural networks based on the combined data; communicating the one or more training sets from the autonomous vehicle to an external server for training of neural networks, receiving information from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more autonomous vehicles; and performing a diagnosis related to parts or services for the autonomous vehicle based at least in part on the received information from the external source.
In regards to claim 35, Grimm either individually or in combination with other prior art fails to teach or render obvious generating one or more training sets for neural networks based on the combined data; Attorney Docket No.: P115871-C1-5- Application Filed: July 22, 2019Application No.: 16/518,828communicating the one or more training sets from the autonomous vehicle to an external server for training of neural networks, receiving information from the external server regarding optimization of parts and services for the autonomous vehicle, the information being based at least in part on training sets from one or more other autonomous vehicles; and performing a diagnosis related to parts or service for the autonomous vehicle based at least in part on the received information from the external source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662